Mr. Presiding Justice Wall delivered the opinion of the Court. The plaintiff’s claim was based upon a shipment of a quantity of veal, some nineteen hundred pounds, to the defendants, for which, as was claimed, the'defendants had not fully accounted to the plaintiff. The plaintiff recovered a judgment for $112.76, to reverse which the present writ of error has been prosecuted. One question, much in dispute, was whether the transaction was a sale or whether the shipment was on commission. The plaintiff insisted it was a sale, and that the veal was in good condition. The defendants insisted that the veal was shipped to them on commission, and that it was found to be spoiling and unsalable at Galesburg, where they were doing business, and hoping to get rid of it, they shipped it to their commission dealers in Chicago, who sold it at greatly reduced prices. The plaintiff claimed that even if defendants were merely acting as commission men, they were negligent in handling the veal and that the loss was on account of such negligence. Hence, the jury were urged to find for plaintiff on one of two grounds: either that it was a sale, or, if a bailment, that the bailees did not use proper care, it being, of course, a necessary condition that the meat was sound and fit for shipment when plaintiff sent it to defendants. The evidence was sharply conflicting on a,ll these questions. If it was a bailment and if the meat was sound when shipped it was very material to know whether it was properly handled by defendants; and as affecting this question the plaintiff was permitted against objection to read in evidence a.letter, written by Hough & Sherman, the commission dealers in Chicago, to the defendants. This letter was highly calculated to prejudice the defendants, and if improperly admitted in evidence, they have serious cause of complaint. It was written after the sale of the meat in Chicago; and was explanatory of the result. It is claimed that it was admissible as of the res gestee, but we think not, and we know of no ground upon which it could be regarded as competent. For this error the judgment will be reversed and the cause remanded.